Membership of Parliament
The French authorities have informed us that Mrs Marie-Line Reynaud, Mr Pierre Moscovici and Mr Jean-Claude Fruteau have been elected to the French National Assembly. Under Article 7(2) of the Act of 20 September 1976 as amended on 25 June and 23 September 2002 these Members have had incompatible mandates since 26 June 2007, the date of the constituent sitting of the French National Assembly. Since the election of Mrs Reynaud and Mr Moscovici has been disputed and the deadline for disputing the election of Mr Fruteau is not until 28 June, and since the French Constitutional Court has to take decisions on the disputes as soon as possible, I suggest postponing the establishment of the vacancies concerned until the proceedings before the Constitutional Court have come to an end. Given that their mandates have been incompatible since 26 June 2007, Mrs Reynaud, Mr Moscovici and Mr Fruteau may not at present take part in the business of the European Parliament and its bodies. In addition, I note that the office of Vice-President, hitherto held by Mr Pierre Moscovici, has, with his agreement, now fallen vacant.
In view of the exceptional nature of the situation, I propose to refer the matter to the Committee on Legal Affairs.